Exhibit February 12, 2009 Dear Shareholder, As we head into the new year, let me start by offering you my sincere wishes for personal and professional good health in 2009 and beyond. The topic of financial good health is one that has been front and center for many us lately, given the negativity surrounding the nation’s economy and capital markets that bombards us at every turn. The daily news reports suggest conditions may even worsen before they get better. Though these current economic conditions certainly make financing much more challenging for companies seeking capital, we begin the year with cautious optimism. In the third quarter of 2008, we were fortunate to have closed on the latest round of funding with Brencourt Advisors, LLC, a well-respected institutional investor that continues to support us in many fruitful strategic discussions.
